Per Curiam.
The Supreme Court of Georgia in Clark v. Kaylor, 219 Ga. 256 (132 SE2d 778), although reversing the judgment of this court in Clark v. Kaylor, 107 Ga. App. 503 (130 SE2d 617), nevertheless, interpreted and utilized the holdings in Keen v. Laurens County, 214 Ga. 32 (102 SE2d 697), in a manner identical to the way this court construed and applied them. The reversal was rendered necessary by the Act approved on February 12, 1960, Ga. L. 1960, p. 107, amending Code Ann. § 92-5301, which this court overlooked and which, as the latest expression of the General Assembly on the issue, takes precedence over the Act approved January 27, 1960, Ga. L. 1960, p. 2019.
In view of the holding by the Supreme Court and of this court, each following the Keen case to the effect that the latest expression of the General Assembly controls with respect to compensation to be paid tax commissioners, it is germane to suggest in order to protect the effectiveness of any Act passed by the General Assembly fixing differently the compensation of any particular county tax commissioner, that consideration be given to the advisability of amending Code Ann. § 92-5301 or other pertinent statute so as to expressly exclude the county officer concerned. This is important as there may be extant other pre-existing statutes authorizing a different compensation which may have been nullified by the Act approved February 12, 1960, Ga. L. 1960, p. 107, or which may be negated by future amendments or re-enactments.
Obedient to the mandate of the Supreme Court, the judgment of *689this court in Clark v. Kaylor, 107 Ga. App. 503, supra, is vacated, and the judgment of the trial court is
Decided November 19, 1963.
Stafford R. Brooke, for plaintiff in error.
Adams & McDonald, Ernest McDonald, contra.

Reversed.


Bell, P. J., Hall and Pannell, JJ., concur.